Citation Nr: 0204200	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  95-16 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for ulcerative colitis.

[The issue of entitlement to service connection for 
ulcerative colitis will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from July 
1968 to July 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1994 
decision by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which declined 
reconsideration of prior denials of service connection for 
ulcerative colitis, and from a August 1999 decision by the 
Phoenix, Arizona, RO, which denied secondary service 
connection for ulcerative colitis.  Jurisdiction over the 
claim was transferred to the Phoenix RO when the veteran 
relocated.  The veteran requested, and then canceled the 
request for, a hearing before a hearing officer at the RO.

The RO has developed this case for appellate review as 
involving two issues, one of direct service connection, the 
other secondary service connection.  Inasmuch as there is but 
a single benefit sought, service connection for ulcerative 
colitis, albeit with alternative theories of entitlement, it 
is more appropriate to characterize the entire appeal as a 
single issue.

The Board is undertaking additional evidentiary development 
on the claim for service connection for ulcerative colitis on 
the merits pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  An unappealed rating decision in September 1990, declined 
to reopen a previously denied claim of service connection for 
ulcerative colitis.

2.  Evidence received since the September 1990 rating 
decision was not previously of record, bears directly and 
substantially on the question of whether ulcerative colitis 
is causally related to the veteran's active service, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the September 1990 rating decision 
is new and material, and the claim of entitlement to service 
connection for ulcerative colitis may be reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA were recently published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Thus, the VCAA applies in the instant case.

The VCAA provides that nothing in the section relating to 
VA's duty to assist claimants shall be construed to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  The 
regulations implementing the VCAA may not reasonably be 
construed as providing for the reopening of a claim that has 
been disallowed other than when new and material evidence is 
presented or secured.  See 66 Fed. Reg. 45620, 45630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326)

Service connection for ulcerative colitis was denied by the 
RO in a December 1977 rating decision.  The veteran initiated 
an appeal of that decision.  However, after a statement of 
the case was issued in May 1978, he did not perfect his 
appeal, and the December 1977 decision became final.  In that 
decision the RO found that even if ulcerative colitis was 
present, no nexus to service-connected amebiasis was shown.  
In September 1990, the RO declined to reopen a claim of 
service connection for colitis, finding that additional 
evidence submitted was new, but not material.  The veteran 
did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105.  However, a claim which is the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Prior to the September 1990 rating decision, the record 
included the veteran's service medical records, which showed 
a history of gastrointestinal complaints and the diagnosis of 
amebiasis; reports of post-service VA and private treatment 
which show diagnoses of chronic amebiasis and ulcerative 
colitis; and the veteran's statements that doctors had 
related his ulcerative colitis to the amebiasis he had in 
service.

Since the September 1990 rating decision, the veteran has 
submitted reports of VA treatment from September 1992 to 
January 1994 and January 1995 to September 1999, and VA 
examination reports from January 1997.  The outpatient 
treatment records indicate that the veteran's ulcerative 
colitis was first diagnosed in approximately 1974.  They do 
not relate the colitis to military service or to 
service-connected amebiasis.  On January 1997 general medical 
examination, the examiner indicated that the veteran's 
service-connected amebiasis led to the development of 
ulcerative colitis "according to [the veteran] and 
gastroenterology specialists."  In September 1995 
correspondence, the veteran indicated he was going to present 
his private GI doctor with his records and request a nexus 
opinion.  The examiner noted that amebiasis and ulcerative 
colitis could co-exist.  A gastrointestinal consultation was 
recommended to sort out the two problems.

The January 1997 VA gastroenterological examination report 
indicates that it was unlikely that the veteran's in-service 
amebiasis was the cause of his current ulcerative colitis, 
and that it was unlikely that a chronic amebiasis infection 
was present.  Amoeba serology confirmed that no active 
infection was present.  However, the examiner also indicated 
that the claims file and medical records were not available 
for review in connection with the examination.  Furthermore, 
the gastroenterologist did not provide an opinion as to 
whether ulcerative colitis was a coexisting disorder with the 
amebiasis in service.

Giving the veteran the benefit of the doubt under 38 C.F.R. 
§ 5107, and presuming the credibility of the newly submitted 
evidence under Justus, supra, the Board finds that the new 
evidence bears directly and substantially on the question of 
entitlement to service connection for ulcerative colitis.  
While the late January 1997 examining gastroenterologist 
appears to have clearly ruled out the possibility that 
amebiasis caused ulcerative colitis, the newly submitted 
evidence, viewed in its totality, raises, but does not 
resolve, a question of whether ulcerative colitis may have 
been a coexisting, but unrecognized, disorder in service.  
This evidence is so significant that it must be considered in 
order to fairly address the merits of the claim.  Hence, the 
claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
ulcerative colitis is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

